PER CURIAM.
Jordan, the employer in a Workers’ Compensation action, appeals a deputy commissioner’s order which awarded Smith a fifty percent (50%) permanent partial disability based on loss of wage earning capacity and also awarded a $2,000.00 lump sum for disfigurement. Jordan urges two points on appeal: Whether the deputy erred in awarding a lump sum for disfigurement in addition to an award of permanent partial disability; and whether the record contained competent, substantial evidence to sustain the finding of fifty percent (50%) disability. Smith cross appeals, arguing the deputy erred in failing to find permanent total disability. We reverse on appellant’s first point.
In calculating permanent partial disability benefits, a deputy should award whichever of these two factors is greater: 1) loss of wage earning capacity, or 2) the total of scheduled injuries, plus injury to the body as whole not resulting from the scheduled injuries. Section 440.15, Florida Statutes. See Eques v. Best Knit Textile Corporation et al., 382 So.2d 736 (Fla. 1st DCA 1980). Serious disfigurement is an injury scheduled under Section 440.15(3)(t), Florida Statutes. Therefore, the deputy erroneously added an award for a scheduled injury to an award based upon loss of wage earning capacity.
We affirm on Jordan’s second point on appeal, and on Smith’s cross appeal.
Accordingly, the order below is reversed and remanded to the deputy commissioner for proceedings not inconsistent with this opinion.
MILLS, C. J., and McCORD and THOMPSON, JJ., concur.